Citation Nr: 1107943	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-02 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for generalized body pain and 
fatigue, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant was a member of the Idaho Army National 
Guard from May 1981 to October 1981; he served an initial period 
of active duty for training (ACDUTRA) from June 29, 1981, to 
August 17, 1981.  He subsequently joined the Navy Reserve and 
served on active duty in the United States Navy from January 1982 
to January 1986, and from July 1986 to October 1997.  During 
Operation Desert Storm/Shield, he served on a vessel that 
operated in the waters of the Gulf of Oman.  See 38 C.F.R. 
§ 3.317(d)(2).

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office (RO) 
which, in part, denied the appellant's claim of entitlement to 
service connection for generalized body pain and fatigue, to 
include as due to undiagnosed illness (claimed as Gulf War 
Syndrome).

The Veteran provided testimony at a May 2009 videoconference 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  

On page 5 of the October 2009 Remand, the Board wrote:

During his February 2008 VA joints examination, the 
appellant stated that he had been in receipt of 
Social Security Administration (SSA) disability 
benefits since 2006; he also indicated that these SSA 
benefits had been granted due to his mental health 
problems.  Furthermore, he said that he thought that 
he got tired due to his depression medications.  
However, none of the associated records have been 
added to the claims file.  Therefore, complete copies 
of the medical records upon which the SSA disability 
award was based, as well as any Administrative Law 
Judge decision and the associated List of Exhibits, 
should be obtained.  On remand, all of these records 
should be obtained and associated with the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

As the appellant's representative noted in his February 2011 
Informal Hearing Presentation, the AMC/RO has not requested the 
SSA records.  These SSA records must be obtained and associated 
with the claims file.

The October 2009 Board Remand directives also state that the 
AMC/RO was to obtain a copy of the November 2008 VA psychiatric 
examination report, and associate it with the claims file.  The 
AMC/RO did not obtain that record, and instead obtained a 
December 2008 VA mental health treatment note.  Once again, the 
report of the December 1, 2008, VA chronic fatigue syndrome 
examination states that the appellant had undergone a separate 
psychiatric examination by Dr. Ken Wallis and that this 
physician's report was dated November 3, 2008.  On remand, this 
specific VA examination report must be obtained and associated 
with the claims file.

The October 2009 Board Remand directives further state that the 
AMC/RO should schedule the Veteran for appropriate examinations 
to determine whether the medical disabilities (fatigue and 
generalized body pain) for which service connection is claimed 
herein are currently manifested, and if so, their etiology and 
onset date(s).  An examination by a VA physician was accomplished 
in February 2010.  However, the examiner remarked on the limited 
data available and, as noted above, key pieces of medical 
evidence have not yet been included in the claims file.  Namely, 
the SSA records and the November 2008 VA psychiatric examination 
report.  Because the February 2010 VA medical opinion of record 
was based on incomplete medical records, it is of limited 
probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and review 
of a veteran's claims folder).

In Savage v. Shinseki, No. 09-4406 (Jan. 4, 2011), the Court held 
that, in some circumstances, VA has a duty to return for 
clarification unclear or insufficient examination reports, even 
when they do not originate from VA medical personnel.  In 
particular, such clarification should be obtained where the 
missing evidence bears greatly on the probative value of the 
examination report.  Here, clarification is needed in that the 
February 2010 VA examiner should reissue her opinions after 
having had full access to, and review of, the appellant's claims 
folder.  On remand, the February 2010 VA examiner should be asked 
to review the claims file after the outstanding evidence of 
record has been obtained and reconsider her opinions in light of 
the evidence added to the claims file.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Contact SSA to request official 
documentation of any pertinent application 
for benefits filed by the appellant, 
including the List of Exhibits associated 
with any SSA decision, as well as copies of 
all of the medical records upon which any 
decision concerning the appellant's 
original/continuing claim(s) for benefits 
was based.  All of these records are to be 
associated with the claims file.

2.  Obtain a copy of the November 2008 VA 
Compensation & Pension psychiatric 
examination report that was generated by 
Dr. Ken Wallis and dated November 3, 2008.  
Associate that examination report with the 
claims file.

3.  Otain all VA treatment records from 
2008 to the present, not already of record.  
All items of correspondence, as well as any 
medical treatment records obtained, should 
be made a part of the claims file.  If 
treatment is reported and those records are 
not obtained, provide the Veteran and his 
representative with with information 
concerning the negative results, and afford 
them an opportunity to obtain the records.  
38 C.F.R. § 3.159.

4.  After the above development has been 
accomplished, provide the VA physician who 
provided a medical opinion in February 2010 
with the updated claims file for the 
purpose of review of all newly added 
records and the issuance of an Addendum to 
the February 2010 medical opinion as to the 
etiology and onset date of the appellant's 
claimed medical disorders (fatigue and 
generalized body pain).

(If the February 2010 examining physician is 
unavailable, ask another qualified physician 
to answer the questions.)

Note:  In assessing the relative likelihood 
as to origin and etiology of the Veteran's 
claimed generalized body pain and fatigue 
specified above, the physician should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any such claimed 
disorder is causally or etiologically related 
to the Veteran's active service or to a 
service-connected disability (including by way 
of aggravation), or whether such a causal or 
etiological relationship is unlikely (i.e., 
less than a 50 percent probability), with the 
rationale for any such conclusion set out in 
the report.


Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability. 

Note:  As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.  

If any opinion and supporting rationale cannot 
be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the physician concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the Veteran's current claimed 
generalized body pain and fatigue.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).

5.  Then review the claims file to ensure that 
all development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  Specific attention is 
directed to the medical opinion report.  If 
the report does not include fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions requested, 
the report must be returned to the providing 
physician for corrective action.  To help 
avoid future remand, the AMC/RO must ensure 
that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this Remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After all appropriate development has been 
accomplished, review the record, including any 
newly acquired evidence, and readjudicate the 
generalized body pain and fatigue service 
connection issue on appeal.  The 
readjudication should reflect consideration of 
all the evidence of record and be accomplished 
with application of all appropriate legal 
theories, including direct service connection, 
presumptive service connection, secondary 
service connection and aggravation.  

7.  If the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a Supplemental Statement of the 
Case, containing notice of all relevant 
actions taken on the claim for service 
connection, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the generalized body 
pain and fatigue service connection issue 
currently on appeal.  Appropriate time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

